In an action for a declaratory judgment to establish the meaning of a lease and for a judgment for $42,005.38 representing payments made under protest, the plaintiff appeals from an order of the Supreme Court, Westchester County (Isseks, J.), dated December 16, 1985, which granted the defendant’s motion for summary judgment, declared that "[tjhere is no provision for any change in the breakpoint [for the computation of the percentage rent] during the renewal terms”, and otherwise dismissed the complaint.
Ordered that the order is affirmed, with costs.
The renewal clause of the lease is clear and unambiguous. The renewal option specifically limited those areas which were subject to change and provided for a change in the minimum annual rent, but did not provide for any change in the percentage rent. Since the two were not expressly dependent upon each other by the express language of the initial lease, no provision for any change in the percentage rent can be inferred from the documents. Accordingly, the court properly granted the defendant’s motion for summary judgment. Bracken, J. P., Lawrence, Fiber and Spatt, JJ., concur.